                                             Case 3:21-cv-03266-VC Document 16 Filed 06/02/21 Page 1 of 3



                                    1   GOODMAN LAW FIRM, APC
                                    2   Brett B. Goodman (SBN 260899)
                                        11440 W. Bernardo Ct., Suite 300
                                    3   San Diego, CA 92127
                                        858.757.7262 Direct
                                    4   858.757.7270 Facsimile
                                        brett@goodmanlawapc.com
                                    5
                                        Attorneys for Defendant
                                    6   Consumer Adjustment Company, Inc.
                                    7
                                    8
                                    9                        UNITED STATES DISTRICT COURT
                                   10                       NORTHERN DISTRICT OF CALIFORNIA
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12   ELETTRA MEEKS, JOSEPH                     Case No.: 3:21-cv-03266-VC
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                        DELACRUZ, STEPHANIE LAGUNA,
                                   13
                                        AMBER LEONARD, and BECKY                  DEFENDANT CONSUMER
                                   14   WITT, on behalf of themselves and         ADJUSTMENT COMPANY, INC.’S
                                        others similarly situated,                CERTIFICATE OF INTERESTED
                                   15
                                                                                  PARTIES
                                   16         Plaintiffs,
                                   17
                                              v.
                                   18
                                   19   EXPERIAN INFORMATION
                                        SOLUTIONS, INC.; MIDWEST
                                   20   RECOVERY SYSTEMS, LLC; and
                                   21   CONSUMER ADJUSTMENT
                                        COMPANY, INC.,
                                   22
                                   23          Defendants.
                                   24
                                   25
                                   26
                                   27
                                   28

                                                                            –1–
                                                        DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
                                              Case 3:21-cv-03266-VC Document 16 Filed 06/02/21 Page 2 of 3



                                    1         COMES NOW, Defendant Consumer Adjustment Company, Inc. (“CACI”),
                                    2   and files this Certificate of Interested Parties Pursuant to Civil Local Rule 3-15 as
                                    3   follows:
                                    4         The following listed persons, associations of persons, firms, partnerships,
                                    5   corporations (including parent corporations) or other entities (i) have a financial
                                    6   interest in the subject matter in controversy or in a party to the proceeding, or (ii) have
                                    7   a non-financial interest in that subject matter or in a party that could be substantially
                                    8   affected by the outcome of this proceeding:
                                    9
                                   10      1. Plaintiff, Elettra Meeks
                                   11      2. Plaintiff, Joseph De La Cruz
11440 W. Bernardo Ct., Suite 300




                                   12      3. Plaintiff, Stephanie Laguna
    GOODMAN LAW FIRM, APC

     San Diego, CA 92127




                                   13      4. Plaintiff, Amber Leonard
                                   14      5. Plaintiff, Becky Witt
                                   15      6. Defendant, Experian Information Solutions, Inc.
                                   16      7. Defendant, Midwest Recovery Systems, LLC
                                   17      8. Defendant, Consumer Adjustment Company, Inc.
                                   18
                                   19         Defendant Consumer Adjustment Company, Inc. has no parent company and is
                                   20   not owned by any publicly traded company.
                                   21         DATED: June 2, 2021
                                   22                                           GOODMAN LAW FIRM, APC
                                   23                                           By: /s/ Brett B. Goodman
                                   24                                           Brett B. Goodman
                                                                                Attorneys for Defendant
                                   25                                           Consumer Adjustment Company, Inc.
                                   26
                                   27
                                   28

                                                                            –2–
                                                        DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
                                             Case 3:21-cv-03266-VC Document 16 Filed 06/02/21 Page 3 of 3



                                    1                              CERTIFICATE OF SERVICE
                                    2         I certify that on June 2, 2021, a copy of the foregoing was filed and served
                                    3   electronically in the ECF system. Notice of this filing will be sent to the parties of
                                    4   record by operation of the Court’s electronic filing system. Parties may access this
                                    5   filing through the Court’s system.
                                    6
                                    7         DATED: June 2, 2021
                                    8                                           GOODMAN LAW FIRM, APC
                                    9                                           By:   /s/ Brett B. Goodman
                                                                                      Brett B. Goodman
                                   10
                                   11
11440 W. Bernardo Ct., Suite 300




                                   12
    GOODMAN LAW FIRM, APC

     San Diego, CA. 92127




                                   13
                                   14
                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                       CERTIFICATE OF SERVICE
